Matter of Sigal v Kulukundis (2019 NY Slip Op 02482)





Matter of Sigal v Kulukundis


2019 NY Slip Op 02482


Decided on April 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2019

Friedman, J.P., Gische, Tom, Gesmer, Moulton, JJ.


8879 3411/10K

[*1]In re Albert Sigal, et al.,	 Petitioners-Respondents,
vTara Kulukundis, Respondent-Appellant.


Moses & Singer LLP, New York (David Rabinowitz of counsel), for appellant.
Joseph M. Weitzman, New York, for respondents.

Order, Surrogate's Court, New York County (Rita Mella, S.), entered June 15, 2018, which, in this turnover proceeding brought pursuant to SCPA 2103, granted the petition of the coexecutors of the estate, to the extent of directing respondent to vacate the subject apartment by January 15, 2019, upon threat of eviction, unanimously affirmed, without costs.
The Surrogate's Court properly granted the petition. It is undisputed that the apartment is an asset of decedent's residuary estate, and its disposition is subject to petitioners' discretion under the provisions of decedent's last will and testament. Thus, petitioners acted within their duty to marshal estate assets and to prevent waste by seeking the sale of the subject apartment (see Matter of Sehr , 169 Misc 2d 543, 545 [Sur Ct, New York County 1996]). Given that respondent has no ownership interest in the apartment, as she conceded, there was no legal basis at the time for her to continue occupying the premises or for the Surrogate's Court to enjoin its sale.
We have considered the parties' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2019
CLERK